Case 1:16-cv-03977-FB-SJB Document 91 Filed 09/13/19 Page 1 of 22 PageID #: 1061




     UNITED STATES DISTRICT COURT
     EASTERN DISTRICT OF NEW YORK
     -----------------------------------------------x
     JEFFREY THEODAT,
                                                         MEMORANDUM AND ORDER
                           Plaintiff,
                                                         Case No. 1: 16-cv-3977 (FB)(SJB)
            -against-

     THE CITY OF NEW YORK, NYPD
     OFFICER JOEL CROOMS, and NYPD
     OFFICER CHRISTOPHER
     MCDONALD,

                            Defendants.
     ------------------------------------------------x
     Appearances:
     For the Plaintiff:                                  For the Defendant:
     JOHN E. KNUDSON, ESQ.                               GEORGIA M. PESTANA, ESQ.
     Sivin & Miller, LLP                                 Acting Corporation Counsel of the
     20 Vesey Street, Suite 1400                         City of New York
     New York, NY 10007                                  By: PHILIP R. DEPAUL, ESQ.
                                                         100 Church Street
                                                         New York, New York 10007


 BLOCK, Senior District Judge:

           On June 26, 2019, a jury returned a verdict awarding compensatory and

 punitive damages in favor of Plaintiff Jeffrey Theodat on his false arrest, battery,

 and failure to intervene claims against Defendants the City of New York, New York

 City Police Department (“NYPD”) Officer Joel Crooms, and NYPD Officer

 Christopher McDonald.1 The defendants move for a new trial or remittitur under


 1
     The jury found for the defendants on Theodat’s excessive force claim.
                                                    1
Case 1:16-cv-03977-FB-SJB Document 91 Filed 09/13/19 Page 2 of 22 PageID #: 1062




 Federal Rule of Civil Procedure 59 regarding the verdict against Crooms and for

 judgment as a matter of law under Federal Rule of Civil Procedure 50 regarding the

 verdict against McDonald. For the following reasons, their motion is granted in part

 and denied in part.

                                           I

       At trial, Crooms testified as follows. Around 1:56am on May 25, 2015,

 Crooms was in his patrol car when he saw Theodat standing alone by the corner of

 East 46th Street and Avenue D. Crooms watched Theodat put an object in his mouth

 and smoke it. Crooms smelled marijuana through his open car windows. Crooms

 exited the car and approached Theodat, who dropped the marijuana cigarette to the

 ground. Crooms then picked up the cigarette, pocketed it, and handcuffed and

 arrested Theodat for smoking marijuana in public.2 Theodat was held in custody for

 about two-and-a-half hours.


 2
  On the date of Theodat’s arrest, May 25, 2015, smoking even small amounts of
 marijuana in public was an arrestable offense. It was not until early 2018 that the
 Brooklyn District Attorney, Eric Gonzalez, announced that his office would not
 prosecute low-level marijuana offenses, including smoking marijuana in public.
 DISTRICT ATTORNEY KINGS COUNTY, LOW-LEVEL MARIJUANA PROSECUTIONS IN
 BROOKLYN PLUNGED BY OVER 91% THIS YEAR AS DISTRICT ATTORNEY’S OFFICE
 EXPANDED DECLINATION POLICY (July 27, 2018). That was the state of the law
 when the jury deliberated in this case. In explaining the new policy, District
 Attorney Gonzalez cited the racial disparities in marijuana arrests. Id. Such arrests
 may have disparately affected people living in East Flatbush, where Crooms
 arrested Theodat. In 2017, African Americans made up more than 87% of that
 neighborhood. New York City Neighborhood Data Profiles: BK17: East Flatbush,
 NYU FURMAN CENTER, https://furmancenter.org/neighborhoods/view/east-flatbush
                                          2
Case 1:16-cv-03977-FB-SJB Document 91 Filed 09/13/19 Page 3 of 22 PageID #: 1063




       Theodat testified as follows. Around 1:30am on May 25, 2015, he left a

 barbeque near East 46th Street and Avenue Q to go to work. Upon leaving, he saw

 his friend, Jahneiro Plummer, in front of Plummer’s house. They bumped fists and,

 immediately after, three police officers approached them—Crooms, McDonald, and

 NYPD Officer Dalsh Veve.3 The officers asked Plummer what he was doing

 outside. Then, Crooms grabbed Theodat and twisted his arm behind his back, while

 the others approached Plummer. The officers then searched Theodat, Plummer, and

 the surrounding area. A group of about ten people had gathered and were watching

 this scene. Theodat and Plummer were arrested and taken to the police precinct.

 According to Theodat, he felt like he was held there for about three or four hours.

 According to the command log, Theodat left the precinct at 4:20am. Shortly after

 his release, Theodat learned that he had been arrested for smoking marijuana.

 Theodat testified that neither he nor Plummer were smoking that night, though he

 never specifically stated that he did not possess any marijuana that night.




 (last visited Sept. 12, 2019). Several weeks ago, on August 28, 2019, a New York
 law went into effect that decriminalizes the possession and smoking of small
 amounts of marijuana. New York Marijuana: Statewide Decriminalization Takes
 Effect Today, CBS NEW YORK (Aug. 28, 2019, 9:50 AM),
 https://newyork.cbslocal.com/2019/08/28/new-york-marijuana-decriminalization/.
 The official reason Crooms gave for arresting Theodat—smoking marijuana—is no
 longer an arrestable offense.
 3
   Dalsh Veve was originally a defendant in this case, but the plaintiff has dismissed
 his complaint against Veve.
                                           3
Case 1:16-cv-03977-FB-SJB Document 91 Filed 09/13/19 Page 4 of 22 PageID #: 1064




        The jury found that Crooms had falsely arrested and battered Theodat, and

 that McDonald had failed to intervene in the false arrest. For the false arrest, it

 awarded Theodat $100,000 in compensatory damages and $200,000 in punitive

 damages against Crooms. It awarded Theodat $1,000 in compensatory damages and

 $7,500 in punitive damages against Crooms for battery. The jury also awarded

 Theodat $150,000 in punitive damages against McDonald for failing to intervene in

 the false arrest.

                                            II

    A. New Trial for Crooms

        Under Federal Rule of Civil Procedure 59, a court may grant a new trial,

 following a jury trial, “for any reason for which a new trial has heretofore been

 granted in an action at law in federal court.”         Fed. R. Civ. P. 59(a).      “The

 circumstances ordinarily recognized as supporting a new trial are that the jury has

 reached ‘a seriously erroneous result’ or that the verdict is a ‘miscarriage of justice,’

 i.e., that the verdict is against the weight of the evidence, that the damages awarded

 were excessive, or that for stated reasons the trial was not fair to the moving party.”

 Mallis v. Bankers Tr. Co., 717 F.2d 683, 691 (2d Cir. 1983) (quoting Bevevino v.

 Saydjari, 574 F.2d 676, 684 (2d Cir.1978)). A new trial may also be premised on

 errors “of law arising out of alleged substantial errors in admission or rejection of

 evidence or instructions to the jury.” Montgomery Ward & Co. v. Duncan, 311 U.S.


                                            4
Case 1:16-cv-03977-FB-SJB Document 91 Filed 09/13/19 Page 5 of 22 PageID #: 1065




 243, 251 (1940). However, “[i]t is well settled that a trial judge’s disagreement with

 the jury’s verdict is not sufficient reason to grant a new trial.” Mallis, 717 F.2d at

 691.

        1. Weight of the Evidence

        The defendants first argue that they are entitled to a new trial because the

 jury’s verdict was against the weight of the evidence. The defendants highlight that

 Theodat never explicitly testified at trial that he did not possess the marijuana that

 Crooms recovered, nor did he present evidence that the defendants planted the

 marijuana—he only stated that he was not smoking marijuana that night. But that

 sufficiently refuted Crooms’s testimony, in which he clearly asserted that Theodat

 had been smoking marijuana that night, not that Theodat merely possessed it. The

 jury was entitled to discredit Crooms’s version of events.

        The Court may also, on its initiative, address concerns that the jury has

 reached a seriously erroneous result. See Kirschner v. Office of Comptroller of City

 of New York, 973 F.2d 88, 89 (2d Cir. 1992). Here, there is thin evidence supporting

 Theodat’s contention that Crooms arrested him without probable cause.

        Generally, courts should not “intrude upon the jury function of credibility

 assessment.” United States v. Sanchez, 969 F.2d 1409, 1414 (2d Cir. 1992). If a

 jury credits one party’s version of events over another party’s version, its finding

 should not be disturbed unless the credited version is “patently incredible or defies


                                           5
Case 1:16-cv-03977-FB-SJB Document 91 Filed 09/13/19 Page 6 of 22 PageID #: 1066




 physical realities.” Id. It may well be that “a trial judge should be most inclined to

 disturb a jury verdict, based entirely or primarily upon witness credibility, where one

 conflicting account is so inherently implausible as to tax credulity.” Ricciuti v. New

 York City Transit Auth., 70 F. Supp. 2d 300, 308 (S.D.N.Y. 1999).

       That circumstance is not extant here. First, the record shows that the other

 two police officers with Crooms—McDonald and Veve—also both had arrests that

 night. McDonald testified that he had made an arrest that night. And Crooms

 testified that Veve arrested Plummer. Therefore, the jury could have inferred that

 Crooms was motivated to falsely arrest Theodat so that he too could have an arrest

 during that tour and inflate his arrest record.

       Second, Theodat testified that when the officers approached him and

 Plummer, they said to Plummer “What you doin’ outside, [Jahneiro]?” Tr. at 48.

 From that testimony, the jury could infer that the officers had a prior familiarity with

 Plummer that caused the double arrest of Plummer and Theodat. Though Crooms

 denied knowing Plummer before that night, the jury was allowed to credit Theodat’s

 testimony that the officers addressed Jahneiro Plummer by name. Further, Crooms

 testified that he debriefed Plummer that night, and Crooms admitted that he wanted

 information from Plummer. From that evidence, the jury could infer that Theodat’s

 arrest was tied to his contact with Plummer and, perhaps, that the police arrested

 Theodat because they wanted information from him too.


                                            6
Case 1:16-cv-03977-FB-SJB Document 91 Filed 09/13/19 Page 7 of 22 PageID #: 1067




       Accordingly, the record contains evidence from which the jury could have

 inferred an alternative motive for Theodat’s arrest, and the Court cannot disturb the

 jury’s verdict.

       2. Probable Cause Jury Instruction

       The defendants next argue that they are entitled to a new trial because the

 Court did not charge the jury that probable cause for any crime was sufficient to

 establish that Crooms had probable cause to arrest Theodat.

       Where a court has improperly charged a jury, it will grant a new trial only

 when the error is prejudicial or the charge was highly confusing. Dancy v. McGinley,

 843 F.3d 93, 100, 116 (2d Cir. 2016). “The error must be sufficiently serious to

 undermine the very integrity of the trial.” Id. (internal quotation marks omitted).

 Under Devenpeck, an officer’s “subjective reason for making the arrest need not be

 the criminal offense as to which the known facts provide probable cause.”

 Devenpeck v. Alford, 543 U.S. 146, 153 (2004).

       Here, we need not reach the issue whether the Court erred in declining to

 include a Devenpeck instruction because, even if the Court did err, it was not

 prejudicial to the defendants, as it would not have affected the jury’s verdict.

 Theodat testified to one series of events: he left a barbeque, he greeted his friend

 Plummer, and Crooms arrested him. Crooms testified to another series of events: he

 smelled marijuana, he saw Theodat smoking marijuana by himself, he saw Theodat


                                          7
Case 1:16-cv-03977-FB-SJB Document 91 Filed 09/13/19 Page 8 of 22 PageID #: 1068




 drop the marijuana cigarette on the ground, and he arrested Theodat. It would defy

 logic for the jury to find that Theodat had unlawfully possessed marijuana or littered

 but that he had not also been smoking marijuana. Accordingly, any error was

 harmless and is not a basis for a new trial.

    3. Qualified Immunity

       The defendants contend that Crooms is entitled to qualified immunity or, in

 the alternative, that the Court should have submitted special interrogatories to the

 jury regarding qualified immunity.

       For qualified immunity to apply in a false arrest case, the officer need only

 have had “arguable probable cause,” which exists “if either (a) it was objectively

 reasonable for the officer to believe that probable cause existed, or (b) officers of

 reasonable competence could disagree on whether the probable cause test was met.”

 Dancy, 843 F.3d at 107. Once the jury has resolved any disputed facts that are

 material to the qualified immunity issue, the ultimate determination of whether the

 officer’s conduct was objectively reasonable is to be made by the court. Zellner v.

 Summerlin, 494 F.3d 344, 368 (2d Cir. 2007).

       Here, under the jury’s findings, the officer is not entitled to qualified

 immunity.     As explained above, Theodat’s and Crooms’s accounts were

 diametrically opposed. By finding that Crooms had falsely arrested Theodat, the

 jury necessarily credited Theodat’s version of events and discredited Crooms’s.


                                            8
Case 1:16-cv-03977-FB-SJB Document 91 Filed 09/13/19 Page 9 of 22 PageID #: 1069




 Under Theodat’s version of events, it was not objectively reasonable for Crooms to

 believe that probable cause existed, and reasonably competent officers could not

 disagree as to whether the probable cause test was met. Under that version, Theodat

 was merely greeting a friend when Crooms arrived, not smoking marijuana, not

 holding a marijuana cigarette, and not littering. Further, the fact that the jury

 awarded punitive damages against Crooms is a strong indicator that qualified

 immunity is inappropriate here. See Adedeji v. Hoder, 935 F. Supp. 2d 557, 570–71

 (E.D.N.Y. 2013) (“[T]he Court notes that the jury’s determination that punitive

 damages were appropriate in this case makes Officer Hoder’s assertion of qualified

 immunity seem especially hollow.” (internal quotation marks omitted)). For these

 reasons, special interrogatories would not have proven useful in this case.

    4. Evidentiary Issues

       The defendants next argue that the Court abused its discretion by

 (a) precluding the defendants from introducing evidence of Theodat’s prior arrests

 and incarceration and (b) admitting evidence related to Plummer’s arrest.

       Evidentiary rulings are reviewed for an abuse of discretion. United States v.

 Cadet, 664 F.3d 27, 32 (2d Cir. 2011). Under Federal Rule of Civil Procedure 61,

 “[u]nless justice requires otherwise, no error in admitting or excluding evidence . . .

 is ground for granting a new trial . . . . At every stage of the proceeding, the court

 must disregard all errors and defects that do not affect any party’s substantial rights.”


                                            9
Case 1:16-cv-03977-FB-SJB Document 91 Filed 09/13/19 Page 10 of 22 PageID #: 1070




 Fed. R. Civ. P. 61. “Thus, an evidentiary error in a civil case is harmless ‘unless

 [the appellant demonstrates that] it is likely that in some material respect the

 factfinder’s judgment was swayed by the error.’” Tesser v. Bd. of Educ. of City Sch.

 Dist. of New York, 370 F.3d 314, 319 (2d Cir. 2004) (alteration in original).

       a. Theodat’s Prior Arrests

       Under Federal Rule of Evidence 403, a “court may exclude relevant evidence

 if its probative value is substantially outweighed by . . . unfair prejudice.” Fed. R.

 Evid. 403. “Because the trial judge is in the best position to evaluate the evidence

 and its effect on the jury, his Rule 403 rulings are entitled to considerable deference

 and will not be overturned absent a clear abuse of discretion.” Costantino v. David

 M. Herzog, M.D., P.C., 203 F.3d 164, 173–74 (2d Cir. 2000).

       Here, the Court did not abuse its discretion in concluding that the probative

 value of Theodat’s arrest records was substantially outweighed by unfair prejudice.

 In his testimony, Theodat did not focus on the emotional distress he suffered by

 being arrested and temporarily held in custody. Therefore, the evidence of his prior

 arrests held little probative value in the jury’s determination of his damages. And

 the prejudice that Theodat would experience if the jury heard about his prior arrest

 record is immense, as it could have caused the jury to conclude that this arrest was

 also valid.




                                           10
Case 1:16-cv-03977-FB-SJB Document 91 Filed 09/13/19 Page 11 of 22 PageID #: 1071




        b. Plummer’s Arrest

        Under Federal Rule of Evidence 401, evidence is relevant if “it has any

 tendency to make a fact more or less probable than it would be without the evidence

 [and] the fact is of consequence in determining the action.”

        Here, the Court did not abuse its discretion in admitting evidence related to

 Plummer’s arrest. The circumstances of his arrest were relevant because, according

 to Theodat, the two of them were arrested together.            Information relating to

 Plummer’s arrest could corroborate Theodat’s version of events, in which Theodat

 was arrested after fist-bumping Plummer, not smoking marijuana. That version

 differed drastically from Crooms’s, in which the two men were arrested separately

 and at different locations. Further, Plummer’s arrest report was admissible as a

 public record under Federal Rule of Evidence 803(8), and the Court did not err in

 admitting it into evidence.4 See Parsons v. Honeywell, Inc., 929 F.2d 901, 907 (2d

 Cir. 1991) (“We agree with the district court that the police report itself would be

 admissible as a public record . . . .”).




 4
   The defendants also argue that Crooms was not competent to testify about the
 circumstances of Plummer’s arrest, as he was not the arresting officer. This
 argument is unavailing, as Crooms was admittedly present during the arrest and
 could testify to what he remembered.
                                            11
Case 1:16-cv-03977-FB-SJB Document 91 Filed 09/13/19 Page 12 of 22 PageID #: 1072




    5. Plaintiff’s Counsel’s Misconduct

       The defendants contend that Theodat’s counsel engaged in misconduct during

 his summation when he (a) argued that the defendants planted marijuana at the scene

 of the arrest, (b) suggested that the defendants sought to receive overtime pay during

 their shift that night, and (c) called Theodat a “victim,” stated that he suffered

 “trauma,” and stated that the defendants did not know whether an arrest would cause

 adverse immigration consequences. Tr. at 314–16.

       “[W]hen the conduct of counsel in argument causes prejudice to the opposing

 party and unfairly influences a jury’s verdict, a new trial should be granted.” Pappas

 v. Middle Earth Condo. Ass’n, 963 F.2d 534, 540 (2d Cir. 1992). However, “[t]rial

 courts possess broad discretion to determine when the conduct of counsel is so

 improper as to warrant a new trial,” Matthews v. CTI Container Transp. Int'l Inc.,

 871 F.2d 270, 278 (2d Cir. 1989), and “[r]arely will an attorney’s conduct so infect

 a trial with undue prejudice or passion as to require reversal.” Reilly v. Natwest

 Markets Grp. Inc., 181 F.3d 253, 271 (2d Cir. 1999) (internal quotation marks

 omitted). In evaluating an attorney’s conduct, “the court must consider such a claim

 in the context of the trial as a whole, examining, among other things, the totality of

 the circumstances, including the nature of the comments, their frequency, their

 possible relevancy to the real issues before the jury, and the manner in which the

 parties and the court treated the comments.” Levitant v. City of New York Human


                                          12
Case 1:16-cv-03977-FB-SJB Document 91 Filed 09/13/19 Page 13 of 22 PageID #: 1073




 Res. Admin., 914 F. Supp. 2d 281, 311 (E.D.N.Y. 2012), aff’d, 558 F. App’x 26 (2d

 Cir. 2014).

       a. Planting of Evidence

       Regarding the comments about the defendants planting the marijuana, the

 Court concludes that it was not unfairly prejudicial for the attorney to ask the jury to

 consider that the defendants may have done so. Though Theodat had no personal

 knowledge about whether the defendants planted the marijuana—and did not testify

 on the subject—it is, inevitably, the logical conclusion from his testimony. Though

 his attorney speculated as to how the defendants came upon this marijuana, the Court

 instructed the jury repeatedly that the attorneys’ statements in summation were not

 evidence.     Further, Theodat’s attorney only discussed the possibility that the

 marijuana was planted once, briefly, during summation.

       b. Overtime

       Nor were Theodat’s attorney’s statements about the defendants getting

 overtime unfairly prejudicial or influential on the jury. Though the attorney did

 speculate about the defendants’ motivations in arresting Theodat, it was not

 prejudicial enough to influence the jury unfairly and warrant a new trial. In context,

 Theodat’s attorney mentioned the overtime as an additional point when discussing

 the fact that all three officers on that tour made arrests that night—that was the

 attorney’s key point in explaining why the defendants arrested Theodat, not that they


                                           13
Case 1:16-cv-03977-FB-SJB Document 91 Filed 09/13/19 Page 14 of 22 PageID #: 1074




 wanted overtime. And the Court’s instructions to the jury not to take attorneys’

 arguments as evidence were especially effective here because the Court gave the

 jury that instruction in response to an objection to the comments about overtime.

       c. “Victim,” “Trauma,” and “Immigration”

       Furthermore, Theodat’s attorney’s comments that Theodat suffered trauma

 and was a victim do not warrant a new trial. The attorney called Theodat a victim

 of the defendants only once, which was not unfairly prejudicial, as Theodat was

 claiming to be a victim of a false arrest. The attorney’s mention of Theodat’s trauma

 was also an isolated comment and, given the Court’s instructions not to take

 attorneys’ arguments as evidence, was not sufficient to unfairly influence the jury.

       Lastly, Theodat’s attorney’s comment that the defendants did not know if the

 arrest would cause Theodat to have immigration problems was, in context, too vague

 to be prejudicial. In that moment, the attorney was highlighting the various collateral

 consequences of an arrest, and his point was that the defendants did not care how the

 arrest affected him—not that Theodat may have actually had adverse immigration

 consequences. Further, it too was an isolated comment that the Court concludes was

 not unfairly influential.

    B. Judgment as a Matter of Law for McDonald

       The defendants next argue that McDonald is entitled to judgment as a matter

 of law on Theodat’s failure to intervene claim because no reasonable juror could


                                           14
Case 1:16-cv-03977-FB-SJB Document 91 Filed 09/13/19 Page 15 of 22 PageID #: 1075




 have found that McDonald knew of and had a reasonable opportunity to prevent the

 false arrest.

        To establish that an officer failed to intervene, a plaintiff must prove that the

 officer (1) observed or had reason to know that another officer made an unjustifiable

 arrest and (2) had a realistic opportunity to intervene in the arrest. Anderson v.

 Branen, 17 F.3d 552, 557 (2d Cir. 1994)

        This argument is unavailing. Theodat testified that McDonald was present

 when Crooms falsely arrested Theodat. And his testimony did not necessitate a

 finding that McDonald did not have time to intervene in the arrest—Theodat stated

 that McDonald approached with Crooms and that McDonald “handl[ed]” him at

 some point during the arrest. Tr. at 83. From that testimony, a reasonable juror

 could conclude that McDonald observed the arrest and that he had a realistic

 opportunity to intervene in the arrest.

    C. Excessive Damages

        “[A] judgment cannot stand where the damages awarded are so excessive as

 to shock the judicial conscience.” Scala v. Moore McCormack Lines, Inc., 985 F.2d

 680, 683 (2d Cir. 1993) (internal quotation marks omitted). “It is well established

 that the trial judge enjoys ‘discretion to grant a new trial if the verdict appears to [the

 judge] to be against the weight of the evidence,’ and that ‘[t]his discretion includes

 overturning verdicts for excessiveness and ordering a new trial without qualification,


                                             15
Case 1:16-cv-03977-FB-SJB Document 91 Filed 09/13/19 Page 16 of 22 PageID #: 1076




 or conditioned on the verdict winner’s refusal to agree to a reduction (remittitur).’”

 Lore v. City of Syracuse, 670 F.3d 127, 176–77 (2d Cir. 2012) (alterations in original)

 (quoting Gasperini v. Ctr. for Humanities, Inc., 518 U.S. 415, 433 (1996)).

       “In reviewing a claim that the jury awarded excessive damages, [courts] view

 the evidence and draw all factual inferences in favor of the appellee, and [they]

 accord substantial deference to the jury’s determination of factual issues.” Scala,

 985 F.2d at 683 (internal quotation marks and citation omitted). “In determining

 whether a particular award is excessive, courts have reviewed awards in other cases

 involving similar injuries, bearing in mind that any given judgment depends on a

 unique set of facts and circumstances.” Id. at 684.

       1. Compensatory Damages

       The defendants first argue that the compensatory damages awarded to

 Theodat—$101,000 total for the false arrest and battery—are excessive and should

 be set aside or reduced.

       A plaintiff subjected to a false arrest can collect compensatory damages for

 loss of liberty as well as for physical and emotional distress. See Martinez v. Port

 Authority of New York and New Jersey, 445 F.3d 158, 161 (2d Cir.2006); Kerman v.

 City of New York, 374 F.3d 93, 125 (2d Cir. 2004).




                                           16
Case 1:16-cv-03977-FB-SJB Document 91 Filed 09/13/19 Page 17 of 22 PageID #: 1077




       In Gardner, the Second Circuit reduced a compensatory damages award for

 loss of liberty of $150,000 (approximately $295,000 in 2019)5 to $50,000

 (approximately $98,000 in 2019) because he was in custody for approximately eight

 hours. Gardner v. Federated Dep’t Stores, Inc., 907 F.2d 1348, 1353 (2d Cir. 1990).

  The Gardner court also upheld a damages award of $150,000 (approximately

 $295,000 in 2019) for pain and suffering because he was punched several times and

 because he suffered ear aches, lockjaw, TMJ, and an atypical anxiety disorder,

 though he had not sought any psychological treatment and his treatment for physical

 injuries was “limited.” Id.

       In Gayson, the court reduced the plaintiff’s compensatory damages from

 $310,000 (approximately $488,000 in 2019) to $160,000 (approximately $252,000

 in 2019) where the plaintiff was falsely arrested, pushed, grabbed, and knocked to

 the ground—though he was not subject to excessive force.6 Martinez v. Gayson, No.

 95-CV-3788 (ILG), 1998 WL 564385, at *6 (E.D.N.Y. June 30, 1998). He was in

 custody for five hours, he was tried and acquitted, and he did not sustain any physical

 injuries. He also suffered some humiliation. Id.


 5
   In considering similar cases, the Court uses the Bureau of Labor Statistics’s
 Inflation Calculator to estimate dollar equivalents. See CPI Inflation Calculator,
 http://data.bls.gov/cgi-bin/cpicalc.pl; see also Alla v. Verkay, 979 F. Supp. 2d 349,
 372 & n.9 (E.D.N.Y. 2013) (using the CPI Inflation Calculator for this purpose).
 6
   Gayson also demonstrates that the defendants are incorrect that a jury finding of
 no excessive force is incompatible with compensation for physical trauma and pain.
 See Gayson, 1998 WL 564385, at *6.
                                           17
Case 1:16-cv-03977-FB-SJB Document 91 Filed 09/13/19 Page 18 of 22 PageID #: 1078




       Here, viewed in the light most favorable to Theodat, the evidence shows that

 he was in custody for approximately two hours and 45 minutes. Crooms twisted

 Theodat’s arm behind him and his “arm was killing” him. Tr. at 68. He had pain in

 his shoulder, which was swollen for “a week or two after,” and still “messes with”

 him. Tr. at 68. He went to the doctor only once because he did not have insurance,

 and they told him to do physical therapy, which he then attempted to do on his own

 because he was uninsured. Though in the above-mentioned cases the plaintiffs

 endured somewhat longer detentions coupled with worse pain and suffering, those

 courts still gave significantly higher damages awards. Looking at those cases and

 considering Theodat’s loss of liberty and continuing physical pain, the Court cannot

 conclude that $101,000 in compensatory damages was so excessive as to shock the

 judicial conscience.

       2. Punitive Damages

       The defendants next argue that the Court must vacate or reduce the jury’s

 punitive damages awards because the defendants did not engage in reprehensible

 conduct, the disparity between the compensatory damages and the punitive damages

 is great, and the awards are excessive when compared to similar cases.7




 7
  The Court rejects Theodat’s argument that the defendants waived this argument.
 As the defendants point out, the Court reserved the right to rule on whether punitive
 damages were appropriate.
                                          18
Case 1:16-cv-03977-FB-SJB Document 91 Filed 09/13/19 Page 19 of 22 PageID #: 1079




       “Punitive damages are available in a § 1983 action when the defendant’s

 conduct is shown to be motivated by evil motive or intent, or when it involves

 reckless or callous indifference to the federally protected rights of others.” Lee v.

 Edwards, 101 F.3d 805, 808 (2d Cir.1996) (internal quotation marks omitted). Three

 guideposts assist in determining whether a punitive damage award is excessive:

 “[(a)] the degree of reprehensibility of the tortious conduct; [(b)] the ratio of punitive

 damages to compensatory damages; and [(c)] the difference between this remedy

 and the civil penalties authorized or imposed in comparable cases.” Id. at 809.

           a. Reprehensibility

       Determining the reprehensibility of defendants’ actions entails considering

 whether they (1) engaged in violent conduct; (2) acted with malice or deceit; and (3)

 engaged in repeated acts of misconduct. See id. at 809. The defendants have met

 the first factor because—though Crooms did actually engage in physical violence

 against Theodat—when Crooms initiated a false arrest and, to a lesser extent, when

 McDonald allowed it to happen, they abused their authority. The Second Circuit has

 recognized such abuse as “an element of real and threatened force.” Id. at 810; see

 also Alla v. Verkay, 979 F. Supp. 2d 349, 373 (E.D.N.Y. 2013) (Block, J.)

 (concluding a false arrest qualifies as violent conduct).

       They have also met the second factor, as the jury necessarily found that

 Crooms lied about Theodat’s arrest, and the evidence supports a finding that


                                            19
Case 1:16-cv-03977-FB-SJB Document 91 Filed 09/13/19 Page 20 of 22 PageID #: 1080




 McDonald was lying when he testified that he did not remember the events of that

 night. Though McDonald may not have remembered anything about a run-of-the-

 mill marijuana arrest, it is less believable that he does not remember witnessing and

 assisting in a false arrest. It is not clear from the evidence, however, that the

 defendants engaged in repeated misconduct, but that does not bar a punitive damages

 award. See Alla, 979 F. Supp. 2d at 374.

          b. Ratio

       The ratio here between punitive damages to compensatory damages is

 approximately 3.5:1. In Haslip, the Supreme Court stated that a ratio of 4:1 “does

 not cross the line into the area of constitutional impropriety,” though it

 acknowledged that it may be close. Pac. Mut. Life Ins. Co. v. Haslip, 499 U.S. 1, 24

 (1991). The ratio here, therefore, is not egregious.

          c. Comparable Cases

       In King, two court security officers—whom the jury found used excessive

 force against and maliciously prosecuted the plaintiff—strip searched the plaintiff,

 punched him, put him in a chokehold, held him in the courthouse for several hours,

 and caused him to be held at Rikers for two months. King v. Macri, 993 F.2d 294,

 296–97 (2d Cir. 1993). The Second Circuit reduced aggregate punitive damages

 from $175,000 (approximately $311,000 in 2019) to $100,000 (approximately

 $178,000 in 2019) against one court security officer and from $75,000


                                          20
Case 1:16-cv-03977-FB-SJB Document 91 Filed 09/13/19 Page 21 of 22 PageID #: 1081




 (approximately $133,000 in 2019) to $50,000 (approximately $89,000 in 2019)

 against the other. Id. at 299. Despite the undoubtedly more egregious conduct of

 those officers, the Second Circuit remitted the punitive damages to lesser awards

 than the jury awarded Theodat here.

       In Disorbo, the Second Circuit reduced punitive damages against a police

 officer for excessive force and abuse of process from $1.275 million (approximately

 $1.77 million in 2019) to $75,000 total (approximately $104,000 in 2019). DiSorbo

 v. Hoy, 343 F.3d 172, 189 (2d Cir. 2003). There, the police officer violently

 slammed the plaintiff against a wall, choked her, pushed her to the ground, and struck

 her because she refused his personal advances. Id. at 175. Again, the Second Circuit

 reduced damages to an amount lower than the jury awarded here in a case with far

 more egregious conduct.

       In Milfort, a false arrest case involving neither excessive force nor an award

 of compensatory damages, and in which the plaintiff was in custody for an hour and

 a half, the court reduced the punitive damages against a state court officer from

 $40,000 (approximately $43,000 in 2019) to $5,000 (approximately $5,500 in 2019).

 Milfort v. Prevete, 3 F. Supp. 3d 14, 26 (E.D.N.Y. 2014). Though the conduct here

 was somewhat more egregious and resulted in physical injury to Theodat, the facts

 of Milfort are closer to this case than the above cases.




                                           21
Case 1:16-cv-03977-FB-SJB Document 91 Filed 09/13/19 Page 22 of 22 PageID #: 1082




       These cases persuade the Court that the punitive damages awards against the

 defendants are excessive and must be reduced. Accordingly, the Court remits the

 punitive damages against Crooms to $15,000, for the false arrest and the battery, and

 the punitive damages against McDonald to $5,000, for failing to intervene in the

 false arrest.   Those amounts reflect the fact that the defendants engaged in

 reprehensible conduct, while also considering that their behavior did not rise near

 the level of conduct that warranted extremely high awards in other cases. The Court

 concludes that it is the “maximum amount that would be upheld” as not excessive.

 Martinez, 445 F.3d at 160.

                                          III

       The defendants’ motions under Rule 50 and Rule 59 are denied, except to the

 extent that defendants seek a new trial or remittitur of the jury’s punitive damages

 awards. The Court grants a new trial on punitive damages, unless Theodat accepts

 a remittitur of Crooms’s punitive damages from $207,500 to $15,000 and of

 McDonald’s punitive damages from $150,000 to $5,000.

 IT IS SO ORDERED.



                                        /S/ Frederic Block___________
                                        FREDERIC BLOCK
                                        Senior United States District Judge

 September 13, 2019
 Brooklyn, New York
                                          22
